DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  and is in response to the amendments filed on 04/28/2022. Claims 21-42 are pending.  In the interest of compact prosecution, the examiner invites the applicant to contact the examiner to discuss further about the focus of the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2022 has been entered.
 

Specification
The title of the invention is not descriptive because the title is not specific to the instant application since the current title is so generic that it doesn’t even convey what field of endeavor the instant application is directed towards (e.g. the instant application can be directed towards mechanical system maintenance, control system monitoring or error detection of any sort of software applications, etc.).  According to MPEP § 606: “The title of the invention … must be as short and specific as possible”.  As such a new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-42 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 

The following claim languages are not clear and indefinite:
As per claims 21, 28 and 36, it is not clear to whom is the “request” for the “additional data” directed towards (e.g. the “virtual machine instance”; or a user of the “virtual machine instance” ).
	It is not clear if the “event” that a “notification” is obtained for is an event that is recorded in the “log” or not.  As a result, it is not clear if the “event” is an event triggered by a user, such as a log retrieving command send by the user, or an event that is recorded in the “log” has caused an application in the “compute instance” to crash.  
	It is not clear if the “pattern matching” is performed to find patterns of events in the log that are related to the “event”; or the “notification” contains a predetermined pattern that is to be matched in the “log”.  In another words, it is not clear what is being “matched” using what “pattern”.
	It is not clear if the “pattern matching result” provides indication of impairment or it provides the “mitigation operation”.  It is also not clear if the “mitigation operation” is performed to mitigate whatever that caused “the computing instance [being] impaired” or it is performed for another impairment that is determined using information that indicates “that the computing instance is impaired” and the “pattern matching result”. 

As per claim 22 it is not clear what it is meant when the “resource service provider” is “external with respect to the impairment detection service” (e.g. external in the sense that it is inside the impaired virtual machine instance; or external in that it is a separate module that runs on a computing device that is hosting the impairment detection server).

The dependent claims do not cure the 112(b) issues of their respective parent claims.  Therefore, they are rejected for the same reasons as those presented for their respective parent claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-42 are rejected under 103 over Bakman et al (U.S. Pat. 8738972) in view of Huang et al (U.S. Pub. 2014/0344622), Ritz et al (U.S. Pat. 7263632) and in further view of Jayachandran et al (U.S. Pat. 8862728).
Bakman, Huang, Ritz and Jayachandran references have been previously presented.

As per claim 21 Bakman teaches the invention substantially as claimed including a computer-implemented method performed by an impairment detection service (abstract, Fig. 4A), comprising: obtaining a notification of an event associated with a computing instance provided to customers of a computing resource service provider (col 11 lines 28-30, 43-46, Fig. 5 step 505, col 26 line 65- col 27 line 1 event is received from virtual machines that are executing on behalf of user or clients); 
	obtaining, recorded information associated with the computing instance, the information indicating events associated with the computing instance (col 15 lines 1-8, col 14 lines 53-59, Fig. 5 step 505, col 27 lines 10-50 recorded events and/or object status changes of the virtual machine and other entities are gathered so that the can be correlated); 
	performing event correlation against the recorded information to produce an event correlation result (Fig. 5 step 510, col 27 line 51 - col 28 line 39); 
	as a result of determining, based at least in part on the event correlation result, that the computing instance is impaired (Fig. 5 step 515, col 28 line 40 - col 29 line 5 correlated events, which include correlated faults or alarm events, are used to determine root cause of a problem associated with the received event), performing a mitigation operation against the computing instance to mitigate impairment of the computing instance (Fig. 5 step 525, col 29 line 41- col 30 line 4, col 21 lines 29-49 recommendation is issued based on determining of root cause).

	Bakman does not explicitly teach that the obtaining of recorded information involves obtaining, from a log of operations performed by the computing instance, the log information indicating events associated with the computing instance; and that event correlation is done by performing pattern matching on the log information to produce a pattern matching result.
	However Huang teaches that the obtaining of recorded information involves obtaining, from a log of operations performed by the computing instance, the log information indicating events associated with the computing instance (Figs. 1, [0013], [0015] events of virtual machines are recorded in logs); and that event correlation is done by performing pattern matching on the log information to produce a pattern matching result (Fig. 2, [0011], [0021]-[0025] event patterns are determined from different grouping of related events).
	It would have been obvious to one with ordinary skill in the art prior to the effective filling date of the invention to combine the teachings of Bakman and Huang since both are directed towards providing a fault-tolerant virtual environment.  One with ordinary skill in the art would be motivated to incorporate the teachings of Huang into that of Bakman because Huang further improves the fault-tolerance of virtual environment by providing a way to efficiently analyze monitored data that are received from virtual machines of the virtual environment ([0001], [0002]). 
	Bakman as modified by Huang does not explicitly teach that the log of events that is used for event correlation is done as a result of obtaining the notification of an event.  
	However Ritz explicitly teaches that the log of events that is used for event correlation is done as a result of obtaining the notification of an event (abstract, Fig. 3, col 5 line 66 – col 6 line 29, col 6 line 64 – col 7 line 20).  
	It would have been obvious to one with ordinary skill in the art prior to the effective filling date of the invention to combine the teachings of Ritz and Bakman as modified by Huang since both utilizes teachings for determination of root cause of computing system problems.  One with ordinary skill in the art would be motivated to incorporate the teachings of Ritz into that of Bakman as modified by Huang because Ritz further improves the performance and accuracy of determination of root cause of computing system problems (col 1 line 46 - col 2 line 19).
	Bakman as modified by Huang and Ritz does not explicitly teach requesting additional data about the computing instance as a result of determining that the computing instance is impaired.  
	However Jayachandra explicitly teaches requesting additional data about the computing instance as a result of determining that the computing instance is impaired (col 5 lines 45-67, col 6 lines 1-28, Fig. 1; col 6 lines 58-97, col 7 lines 1-10 event generation engine uses models applied to monitored time-series data to generate events that indicate possible faults of a VM, or application, the indication of possible fault is an indication of impairment, since at this stage, the events indicate that something is wrong with the VM or application that require further analysis; problem determination engine obtain additional data across VMs and resources to identify root causes relating to the generated events; the additional data can come from other resources used by the VM or application, or VMs on the same or different computing devices as the VM or application: col 3 lines 41-45, col 4 lines 25-37).
	It would have been obvious to one with ordinary skill in the art prior to the effective filling date of the invention to combine the teachings Bakman as modified by Huang and Ritz since both are directed towards providing a fault-tolerant virtual environment.  One with ordinary skill in the art would be motivated to incorporate the teachings of Jayachandran into that of Bakman as modified by Huang and Ritz because Jayachandran further improves efficiency of fault management of the virtual environment (col 1 lines 19-40).

As per claim 22 Bakman as modified by Huang, Ritz and Jayachandran teaches obtaining the additional data from one or more services of the computing resource provider that are external with respect to the impairment detection service (Jayachandran the additional data can come from other resources used by the VM or application, or VMs on the same or different computing devices, of a cloud infrastructure, as the VM or application: col 3 lines 41-45, col 4 lines 25-37, Fig 1) and determining mitigation operations according to the determined true nature of the problem event (see mappings for claim 21 above as well as Bakman col 2 lines 12-52.
	
As per claim 23 Bakman as modified by Huang, Ritz and Jayachandran teaches wherein: the computer-implemented method further comprises determining a correlation value indicating a measure of dependence between a data value from the log information and a data value from the additional data (Jayachandran col 7 line 11-30); and determining the mitigation operation further includes determining the mitigation operation based at least in part on the correlation value (Bakman col 28 lines 24-50; col 29 lines 25-67).

As per claim 24 Bakman as modified by Huang, Ritz and Jayachandran teaches further comprising: generating impairment data based at least in part on the log information (Huang Figs. 1, [0013], [0015]; Fig. 2, [0011], [0021]-[0025]); determining a cause of the impairment of the computing instance by providing the impairment data to a machine learning algorithm (Jayachandran col 20 lines 6-30 machine learning is used to determine cause of impairment); and determining the mitigation operation based at least in part on the cause of the impairment (Bakman col 29 lines 25-67).

As per claim 25 Bakman teaches further comprising generating a user interface that includes a graphical user interface element that displays a factor relating to the impairment determined based at least in part on the impairment data (col 19 line 38 - col 20 line 11, col 20 line 25 - col 21 line 12).

As per claim 26 Bakman teaches wherein performing the mitigation operation includes reverting an application responsible for the impairment to a previous version (col 22 lines 54-55 hypervisor software can be reconfigured, therefore it is obvious to one with ordinary skill in the art to see that the reconfiguring can cause the software to be reverted to a previous version).

As per claim 27 Bakman teaches wherein performing the mitigation operation includes automatically performing the mitigation operation as a result of determining that the impairment can be corrected without involvement of a customer associated with the computing instance (col 21 lines 44-49).

As per claim 28 it is a reworded system version of method claim 21.  Therefore it is rejected for the same reasons, mutatis mutandis, as those presented for claim 21.

As per claim 29 Bakman teaches wherein the executable instruction that cause the system to perform the mitigation operation further include instructions that further cause the system to update an application responsible for the impairment to a new version (col 22 lines 54-55 hypervisor software can be updated, therefore it is obvious to one with ordinary skill in the art to see that the updating can cause the software to be updated to a new version).

As per claim 30 Bakman teaches wherein the executable instructions further include instructions that further cause the system to provide a user interface that includes a plurality of graphical user elements available for selection, the plurality of graphical user elements representing possible causes of the impairment and including the graphical user element (col 19 line 38 - col 20 line 11, col 20 line 25 - col 21 line 12, Figs. 4E-4N).

As per claim 31 Bakman teaches wherein the executable instructions further include instructions that further cause the system to: obtain, via the user interface, a selection of a graphical user element from the plurality of graphic user elements; and perform the mitigation operation as a result of obtaining the selection (col 29 line 56 - col 30 line 4; col 21 lines 29-41).

As per claim 32 Bakman teaches wherein: the plurality of graphical user elements includes an additional graphical user interface usable to select a particular interval; and the executable instructions further include instructions that further cause the system to: obtain a selection of the additional graphical user interface; and filter impairment information displayed via the user interface according to the particular interval corresponding to the selection (col 18 lines 39-58, col 19 lines 26-37 impairment impact graph is displayed based on selected time interval).

As per claims 33-35 they are reworded system version of method claims 22, 23 and 25.  Therefore it is rejected for the same reasons, mutatis mutandis, as those presented for claims 22, 23 and 25, respectively.  In particular Jayachandra teaches wherein the additional data includes information about computer resources associated with the virtual machine instance (col 3 lines 41-45, col 4 lines 25-37).

As per claim 36 it is a broader product version of method claim 21.  Therefore, it is rejected for the same reasons, mutatis mutandis, as those presented for claim 21.

As per claim 37 Bakman teaches wherein the executable instructions that cause the computer system to perform the mitigation operation further include instructions that further cause the computer system to notify a customer associated with the virtual machine instance of the operational impairment (col 29 line 56 - col 30 line 4; col 21 lines 29-41).

As per claim 38 Jayachandran teaches wherein the executable instructions further include instructions that further cause the computer system to provide feedback based on the operational impairment to a machine learning engine (col 20 lines 6-30 machine learning is used to determine cause of impairment).

As per claim 39 it is a broader product version of system claim 33.  Therefore, it is rejected for the same reasons, mutatis mutandis, as those presented for claim 33.

As per claim 40 Bakman as modified by Huang, Ritz and Jayachandran teaches wherein the additional data includes at least one of: an identity of a customer associated with the virtual machine instance, hardware configuration of a physical host that hosts the virtual machine instance, or a software version of software executed by the virtual machine instance (Jayachandran col 3 lines 23-35 monitored metrics are part of the additional data; Bakman col 13 lines 20-31, col 13 line 55 - col 14 line 10 monitored metric contains identity of hardware or virtual objects, as well as their configuration, Figs. 4E-4N).

As per claim 41 Bakman as modified by Huang, Ritz and Jayachandran teaches the request includes information indicative of a particular customer of the computing resource service provider (Bakman col 21 line 61 – col 22 line 4 additional data that are used to determine root cause can be related to user behavior of VMs that are used by the user: Fig. 2); and the impairment detection service is external with respect to the computing device on which the computing instance is executing (Bakman Fig. 4A col 12 lines 28-35).

As per claim 42 Bakman as modified by Huang, Ritz and Jayachandran teaches the request is from the impairment detection service to a virtualization layer that corresponds to the virtual machine instance; and the request includes an application programming interface (API) request (Bakman col 12 lines 7-19, 46-53, Jayachandran Fig. 1, col 4 lines 38-55).

Response to Arguments
Applicant’s arguments for 35 U.S.C. 103 issues with respect to claims 21-40 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Applicant’s arguments Applicant's arguments for issues with the title and 35 U.S.C. 112(b) filed on 04/28/2022 have been considered but they are not persuasive.

Response for argument for non-descriptive title:
As the examiner previously explained the title is not specific to the instant application since the current title is so generic that it doesn’t even convey what field of endeavor the instant application is directed towards (e.g. the instant application can be directed towards mechanical system maintenance, control system monitoring or error detection of any sort of software applications, etc.).  According to MPEP § 606: “The title of the invention … must be as short and specific as possible”.  As such a new title is required that is clearly indicative of the invention to which the claims are directed.

To expand on this further, the current title states “system for detecting impairment issues of distributed hosts”.  This could be a system for detecting manufacturing issues of a plurality of hosts before they are deployed to a cloud; it could be a system for detecting genetic impairments of a plurality of host organisms; it could just be a collection of computing hosts that individually reports impairments by the mere fact that they stop responding to requests, etc.  As such, the title is not descriptive of just what kind of system is being described or what or how the impairments are detected.  As such, the title is not descriptive.

Response for arguments for 35 U.S.C. 112(b) issues: 

The applicant alleged that the 112(b) issues are obviated by stating that the claims are merely broad but not indefinite.  However, during examination, the claims are open to other "broadest reasonable" interpretations (BRI); and according to precedence set by previous court decisions for pre-issuance cases:
“the office is ‘justified in using a lower threshold for indefiniteness’ “ such that in Ex Parte Miyazaki  “if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely defined the metes and bounds of the claimed invention by holding the claim unpatentable… as indefinite” (Ex Parte McAward);
and 

 See Superguide Corp. v. DirecTV Enterprises, Inc., 358
F.3d 870, 875 (Fed. Cir. 2004) (“Though understanding the claim language may be aided by the explanations contained in the written description, it is important not to import into a claim limitations that are not a part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.”) (Ex Part Miyazaki, emphasis added by examiner).

This means that since the language of the claims can be interpreted, under BRI, in two or more ways (as the examiner has previously indicated), they are indefinite under 112(b).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BING ZHAO whose telephone number is (571)270-1745.  The examiner can normally be reached on 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, An Meng-Ai can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BING ZHAO/Primary Examiner, Art Unit 2198